Citation Nr: 1534196	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  10-12 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for cardiovascular disease.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran retired in February 1992, after more than 30 years of active, honorable service.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the RO.  

In April 2015, during the course of the appeal, the Veteran had a hearing at the RO before the Veterans Law Judge whose signature appears at the end of this decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  The VA will notify the Veteran if further action is required.


REMAND

The case is REMANDED for the following actions:

1.  Contact the Veteran and obtain copies of the medical records associated with the Veteran's coronary artery bypass graft.  Such records should include, but are not limited to, hospital discharge summaries, surgical reports, consultation reports, reports of radiographic studies, reports of laboratory studies, daily clinical records, doctor's notes, nurse's notes, and prescription records, and reports of follow-up treatment.  

A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder.  

If the requested records are not held by an entity not affiliated with the federal government, and those records are unavailable, the AOJ must notify the Veteran and his representative in accordance with the provisions of 38 U.S.C.A. § 5103A(b) (West 2014); 38 C.F.R. § 3.159(e) (2014).

2.  Contact the Veteran and obtain the name and address of the health care provider(s) and medical facility where he underwent cervical spine surgery, including fusion of C6-C7.  The AOJ must also ask the Veteran for the date of that procedure. Then obtain for copies of the medical records associated with the Veteran's cervical spine surgery.  Such records should include, but are not limited to, hospital discharge summaries, surgical reports, consultation reports, reports of radiographic studies, reports of laboratory studies, daily clinical records, doctor's notes, nurse's notes, prescription records, and reports of follow-up treatment.  

If the requested records are not held by an entity not affiliated with the federal government, and those records are unavailable, the AOJ must notify the Veteran and his representative in accordance with the provisions of 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(e).

3.  Contact the Veteran and obtain the names and addresses for all employers for whom he has worked since his retirement from the service.  The AOJ must also ask the Veteran for the dates of each period of post-service employment.  Such requests must include, but are not limited to, the periods during which he was employed by the United States Postal Service and the VA.  

Then ask each employer/former employer for copies of the Veteran's employment records, including, but not limited to, employment applications; medical records and the reports of any pre-employment examinations; job descriptions; reports of job training; reports of job performance; reports of duty limitations or job changes and the reasons for such limitations or changes; reports of workman's compensation claims or claims for other disability benefits; reports of vocational rehabilitation or job retraining; reports of union involvement; reports of termination and the reason for termination; and entitlement to any associated severance pay.  

If the employer/former employers do not have such documents, request that the employer/former employers provide a statement on business letterhead stationary addressing the foregoing concerns.  

A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder.  

If records are associated with an entity not affiliated with the federal government, the AOJ must, notify the Veteran and his representative of that fact in accordance with the provisions of 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(e).

4.  When the actions in parts 1, 2, and 3 have been completed, schedule the Veteran for a cardiovascular examination to determine the nature and etiology of any cardiovascular disorders.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge the receipt and review of these materials in any report generated as a result of this remand. 

The examiner must also render an opinion as to whether the cardiovascular disorder is the result of any incident in service, including, but not limited to, the reports of hypercholesterolemia in service.  SPECIFICALLY, the examiner must address the May 2015 opinion from the Veteran's cardiologist. L. R. H., M.D.  

THE EXAMINER IS ADVISED that the law requires medical opinions must be both fully informed and explained. The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained his or her findings and opinion. 

THE EXAMINER IS ALSO ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND OR THAT THE EXAMINER HAS EXPERTISE IN THE SUBJECT MATTER IS NOT ADEQUATE TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

5.  The Veteran is advised that it is his responsibility to report for all scheduled VA examinations and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 

A copy of the notice informing the Veteran of the date, time, and location of the examination must be associated with the claims folder.  If the notice is returned as undeliverable by the Post Office, that fact must be noted in writing and associated with the claims folder.  

6.  When the actions in parts 1, 2, 3, 4, and, if necessary, 5, have been completed, undertake any other indicated development, such as the scheduling of any additional VA examinations.  Then readjudicate the issues of entitlement to service connection for a cervical spine disorder and for cardiovascular disease.  

If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


